In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-03-163 CR

____________________


STEVEN JAMES MORSE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 221st District Court
Montgomery County, Texas

Trial Cause No. 01-06-04072 CR




MEMORANDUM OPINION (1)
	We have before the Court a motion from the appellant, Steven James Morse, to
withdraw his appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed by appellant
personally and filed by his attorney of record, Stephen D. Jackson.  No opinion has issued
in this appeal.
	The motion is GRANTED and the appeal is therefore DISMISSED.	

								PER CURIAM

Opinion Delivered May 15, 2003 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.